Title: 12th.
From: Adams, John Quincy
To: 


       The day pass’d as usual, except, that I had some political chat with Mr. Parsons. He favours very much the federal constitution, which has lately been proposed by the Convention of the States. Nor do I wonder at all that he should approve of it, as it is calculated to increase the influence, power and wealth of those who have any already. If the Constitution be adopted it will be a grand point gained in favour of the aristocratic party: there are to be no titles of nobility; but there will be great distinctions; and those distinctions will soon be hereditary, and we shall consequently have nobles, but no titles. For my own part I am willing to take my chance under any government whatever, but it is hard to give up a System which I have always been taught to cherish, and to confess, that a free government is inconsistent with human nature.
      